Citation Nr: 1439178	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected fibromyalgia with headaches prior to August 10, 2006.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS), prior to August 10, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 1991, and February 2003 to March 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO, inter alia, granted service connection for fibromyalgia with headaches, and, IBS.  The RO assigned an initial disability rating of 20 percent for the fibromyalgia with headaches, and an initial 10 percent disability rating for the IBS, both effective from January 25, 2005.  The Veteran disagreed with the initial disability ratings assigned for the service-connected fibromyalgia with headaches (hereinafter fibromyalgia) and IBS.  

After the RO issued a Statement of the Case (SOC) in April 2009, the Veteran, in a May 2009 statement, specifically limited his appeal for increase to 40 percent for the service-connected fibromyalgia and 30 percent for the service-connected IBS.  More specifically, the Veteran stated, "The [fibromyalgia] benefit I seek is a rating of 40 on my claim."  The Veteran also stated, with respect to his IBS claim, "I want a rating of 30."  Incidentally, these requested ratings are the highest schedular ratings assigned for fibromyalgia and IBS respectively.  

In April 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that proceeding is of record.  The undersigned AVLJ who conducted the April 2011 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In August 2012 the Board remanded the case to the RO for further development and adjudicative action.  Before the case was sent back to the Board, the RO issued a January 2013 rating decision which granted an increased rating to 40 percent for the fibromyalgia and granted an increased rating to 30 percent for the IBS, both effective from August 10, 2006.  This increase satisfies the Veteran's May 2009 request noted above, and therefore represents a full grant of benefits on appeal with respect to the disability ratings assigned for fibromyalgia and IBS respectively, as of August 10, 2006; however, the issues of entitlement to higher initial ratings for the fibromyalgia and IBS prior to August 10, 2006 remain on appeal and before the Board at this time.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

In a January 2013 memorandum to the RO, the VA Appeals Management Center (AMC) referred for appropriate action, an inferred claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As it pertains to this appeal, a TDIU is not raised by the record because the Veteran is gainfully employed.  See April 2011 Board hearing transcript.  The record reflects that the Veteran is unemployable in the capacity of a police officer, but that finding does not preclude all forms of gainful employment, evidenced by the Veteran's ability to obtain and retain gainful employment after his retirement from the police department.  As the Veteran has not submitted evidence of unemployability, the matter of entitlement to a TDIU is not part of this appeal and is referred to the RO for appropriate action.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's fibromyalgia has been productive of an overall disability picture manifested by nearly constant symptoms of widespread musculoskeletal pain, headaches and sleep problems, and is refractory to therapy.  

2.  Since the effective date of service connection, the Veteran's IBS has been productive of severe alternating constipation and diarrhea with more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria are more nearly approximated for the assignment of a 40 percent disability rating for the service-connected fibromyalgia since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5025 (2013).

2.  Resolving all doubt in the Veteran's favor, the criteria are more nearly approximated for the assignment of a 30 percent disability rating for the service-connected IBS since the effective date of service connection.  38 U.S.C.A. §§ 1155 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.114, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial maximum 40 percent schedular rating for fibromyalgia prior to August 10, 2006 and an initial maximum 30 percent schedular rating for IBS prior to August 10, 2006.  


I.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Fibromyalgia

The Veteran's service-connected fibromyalgia is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025 as 20 percent disabling prior to August 10, 2006 and rated as 40 percent disabling from August 10, 2006.  Pursuant to Diagnostic Code 5025, fibromyalgia is rated as 20 percent rating when it is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent rating (the maximum schedular rating under this code) is assigned when there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: that are constant, or nearly so, and refractory to therapy.  A note under Diagnostic Code 5025 states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

While one requisite applies to all levels of the evaluation criteria (i.e., widespread musculoskeletal pain and tender points with associated symptoms), the level of disability is additionally based on the frequency of the symptoms, response to therapy and requirement for medication. 

In support of his claim for increase, the Veteran reported in a statement in support of his claim received in January 2005 that he had daily joint pain/muscle ache in his hips, knees, and shoulders.  The Veteran added that he recently began to get pain in his neck, back, and wrists.  He reportedly experienced daily fatigue regardless of the amount of sleep the night before, and daily headaches.  

Findings from an April 2005 VA examination include generalized pain, worse in the legs, with sleep disturbance, and unexplained fatigue.  The Veteran reported that muscle relaxers did not help to alleviate the pain.

Private records show that the Veteran was found disabled for service in the police department on August 10, 2006.  These records show that the Veteran reported constant muscle and joint pain, constant fatigue due to non-restorative sleep, constant headaches, memory loss and loss of concentration; and, intermittent uncontrollable diarrhea.  

In his January 2007 Notice of Disagreement (NOD), the Veteran reported that there is not a day that passes that he does not experience severe pain in his hips, shoulders and knees.  The Veteran also indicated that he was forced to retire from the police force because of his daily severe joint pain.  

A July 2009 VA examination continues to note constant muscle pain and fatigue with sleep disturbance.  Physical examination findings included diffuse muscle and joint pain including shoulders, neck, hips, and muscles of the arms and legs.  The Veteran had multiple tender points in the neck, upper back, should, elbows, and knees.

At his April 2011 Board hearing, the Veteran reported that he started working for a truck company after he retired from the police force.  He testified that after a long day of work his body aches and he feels beat up.  He wakes up with headaches and feels hung over, exhausted and extremely fatigued.  .  

Finally, an October 2012 examination confirms that the Veteran's fibromyalgia requires continuous medication for control and that his symptoms are refractory to therapy.  The examination report notes widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, headache depression.

As noted above, a January 2013 rating decision increased the disability rating for fibromyalgia to the maximum allowable 40 percent under Diagnostic Code 5025, effective from August 10, 2006.  The RO reasoned that the Veteran's fibromyalgia worsened as of that date.  

By contrast, the record shows that the Veteran's fibromyalgia symptoms have been similar and consistent since the effective date of service connection in January 2005.  The evidence summarized above essentially shows that the Veteran has had widespread musculoskeletal pain and tender points with associated fatigue, sleep disturbance and headaches since he filed his claim for service connection in January 2005.  The Veteran has consistently reported these same symptoms since January 2005, and he is competent to report a medical finding of pain.  The Veteran is certainly competent to report symptoms such as pain, as this type of symptom is one that comes through the senses.  Lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, there is no reason to doubt the Veteran's credibility with regard to the level of severity and location of his fibromyalgia pain.  The totality of the evidence shows that nearly all parts of the Veteran's body are affected by the pain, including the head, neck, back, shoulders, arms, legs, knees and hips.  

Such symptoms documented in these treatment records, more closely resemble the criteria for a 40 percent rating under Diagnostic Code 5025.  

The consistency of the symptoms raises doubt as to whether the Veteran's overall fibromyalgia disability picture was less disabling prior to the time he was released from the police department in August 2006.  As the Board resolves all doubt in favor of the Veteran, the criteria for the assignment of a 40 percent rating have been more nearly approximated for the entire period covered by this claim.  This satisfies the Veteran's appeal with respect to this issue.  See May 2009 statement.  

IBS  

The Veteran's service connected IBS is rated under Diagnostic Code 7319 as 10 percent disabling prior to August 10, 2006 and rated as 30 percent disabling since August 10, 2006.  That diagnostic code directs that a minimal compensable (10 percent) rating be assigned for moderate IBS, to specifically include frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The terms mild, moderate, and severe, as used in Diagnostic Code 7319 are not defined in the Rating Schedule.  Thus, the Board must evaluate all the pertinent evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6.

When the Veteran's IBS was treated at a VA facility in 2000, the Veteran reported alternating constipation and diarrhea with four bowel movements per day.  He reported that his stool is mucousy on occasion and he has a lot of flatus.  The Veteran also reported a bloating sensation and abdominal pain from fullness.  

A March 2005 VA examination report notes that the Veteran only has diarrhea once per month, but the examiner noted that a colonoscopy in September 2000, at the time of his diagnosis, revealed mild chronic active non-specific colitis with cryptitis and crypt abscess.  

In his NOD, the Veteran reported that he needed to spend at least 3 or more times per month within view of a bathroom.  The Veteran explained that he never knows when the diarrhea will hit him.  At his April 2011 Board hearing, the Veteran testified that he cannot control his IBS with diet change because the same food may cause no problems one day, and cause diarrhea the next.  

Findings from a June 2009 VA examination include up to 4 episodes per month of watery stools that last for less than 48 hours.  The diarrhea is associated with mild cramping.  Attached to the examination report is a May 2008 colonoscopy with biopsies showing mild chronic inflammation of the terminal ileum, right colon, sigmoid polyps, and left colon/rectum.  

At his April 2011 Board hearing, the Veteran reported diarrhea with cramping a couple of time per week with alternating constipation.  He said that his symptoms are similar to those in 2009.  

An October 2012 VA examination report indicates that the Veteran has alternating constipation and diarrhea, abdominal distension, with exacerbations of bowel disturbance with abdominal distress on occasion.

As noted above, a January 2013 rating decision granted the maximum allowable schedular rating of 30 percent for the service-connected IBS, effective from August 10, 2006.  The RO found that the Veteran's disability worsened as of that date such that the next higher rating was warranted.  According to a review of the entire record, however, the Veteran's symptoms have waxed and waned since the effective date of service connection, but the overall disability picture has remained fairly stable throughout the entire period covered by this claim.  

In almost every instance, the Veteran has indicated that he has more or less constant abdominal distress; and, at his hearing in April 2011, the Veteran reported that his condition comes and goes and has not worsened overall.  As with pain, the Veteran is competent to report abdominal distress, and there is no reason to doubt his credibility in that regard.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Moreover, the fact that the Veteran may only have one bout of diarrhea one month, and then 4 the next shows that the Veteran has no idea when the IBS will flare up.  The fear of having diarrhea at any moment is quite relevant.  Such a constant situation raises doubt as to whether the Veteran's IBS symptoms were less severe prior to August 10, 2006.  As such, the Board resolves all doubt in favor of the Veteran, and the criteria for the assignment of a 40 percent rating have been more nearly approximated for the entire period covered by this claim.  This satisfies the Veteran's appeal with respect to this issue.  See May 2009 statement.  

In summary, the Veteran's symptoms come and go, but the overall disability picture more nearly approximates a severe IBS disability picture, and that has not significantly changed since the effective date of service connection.  As such, the criteria are more nearly approximated for the assignment of a 30 percent rating for the entire period covered by this claim.  This conclusion satisfies the Veteran's appeal as to this issue.  See May 2009 statement.  


II.  Extra Schedular Consideration

Finally, the application of 38 C.F.R. § 3.321(b)(1) does not apply here, because the maximum disability ratings have been assigned for the fibromyalgia and IBS since the effective date of service connection and the Veteran has specifically asserted that his symptoms meet the criteria for the maximum schedular ratings assigned.  In his May 2009 statement, he specifically requested a 40 percent rating for fibromyalgia and a 30 percent rating for IBS.  These ratings are now assigned from the effective date of service connection, and that satisfies his request, representing a full grant of the benefits on appeal.  The Veteran has not asserted that ratings higher than those currently assigned, which includes extra-schedular ratings, are warranted at any time during the period covered by this claim.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

ORDER

A 40 percent disability rating for service-connected fibromyalgia is granted from the effective date of service connection, subject to the laws and regulations governing the payment of monetary benefits.

A 30 percent disability rating for service-connected IBS is granted from the effective date of service connection, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


